1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     WILLIAM LEE ENGLAND,                                Case No. 3:19-cv-00727-APG-WGC
4                                             Plaintiff                     ORDER
5            v.
6     STATE OF NEVADA, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and filed an

12   application to proceed in forma pauperis. (ECF Nos. 1-1, 1).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

14   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

15   proceed in forma pauperis and attach both an inmate account statement for the past six

16   months and a properly executed financial certificate on this Court’s approved form.

17   Plaintiff has not submitted a properly executed financial certificate or an inmate account

18   statement for the past six months. (See ECF No. 1). As such, the in forma pauperis

19   application is denied without prejudice.        The Court will retain Plaintiff’s civil rights

20   complaint (ECF No. 1-1), but will not file it until the matter of the payment of the filing fee

21   is resolved.   Plaintiff will be granted an opportunity to cure the deficiencies of his

22   application to proceed in forma pauperis, or in the alternative, pay the full filing fee for this

23   action. If Plaintiff chooses to file a new application to proceed in forma pauperis he must

24   file a fully complete application to proceed in forma pauperis, including an inmate account

25   statement for the past six months and a properly executed financial certificate.

26   II.    CONCLUSION

27          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

28   in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
1           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
2    approved form application to proceed in forma pauperis by a prisoner, as well as the
3    document entitled information and instructions for filing an in forma pauperis application.
4           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
5    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
6    the correct form with complete financial attachments, including an inmate account
7    statement for the past six months and a properly executed financial certificate, in
8    compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
9    (which includes the $350 filing fee and the $50 administrative fee).
10          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
11   dismissal of this action may result.
12          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
13   (ECF No. 1-1) but will not file it at this time.
14                 December 11, 2019
            DATED: ____________________
15
16                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
